IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA,              : No. 164 MAL 2016
                                           :
                    Respondent             :
                                           : Petition for Allowance of Appeal from
                                           : the Order of the Superior Court
             v.                            :
                                           :
                                           :
DANIEL F. LOUGHNANE,                       :
                                           :
                    Petitioner             :


                                      ORDER



PER CURIAM

      AND NOW, this 19th day of July, 2016, the Petition for Allowance of Appeal is

GRANTED, LIMITED TO the issue set forth below.         Allocatur is DENIED as to all

remaining issues.

            Whether the Superior Court erred by holding that the automobile
      exception, adopted in Commonwealth v. Gary, 91 A.3d 102 (Pa. 2014),
      allowed police to seize a vehicle from the defendant’s private residential
      driveway without a warrant?